Citation Nr: 0403445	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to December 12, 2001, 
for the grant of a 70 percent evaluation for post-traumatic 
stress disorder (PTSD) on a basis other than clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 to August 1968 
and from April 1969 to April 1973, including combat service 
in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In August 2002 and February 2003 statements, the veteran 
asserted that the 70 percent rating for his PTSD should be 
effective from January 2, 2001, or from the effective date of 
service connection for this disability, January 15, 1998.  To 
date, the veteran has not alleged clear and unmistakable 
error in an unappealed rating decision of March 1999 that 
assigned a 50 percent evaluation for the disability from the 
effective date of service connection, nor has the question of 
clear and unmistakable error been considered by the RO.  The 
Board will limit its consideration accordingly.  If the 
veteran desires to pursue a claim of entitlement to an 
earlier effective date on the basis of clear and unmistakable 
error in the March 1999 rating decision, he should so inform 
the RO, which should respond appropriately to any such claim 
filed by the veteran.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  By an unappealed rating decision dated March 9, 1999, the 
RO determined that the veteran's PTSD was 50 percent 
disabling. 

3.  A Vet Center record dated March 11, 1999, indicates that 
the veteran was under extreme stress; the RO did not 
thereafter send the veteran a form to claim entitlement to an 
increased rating for PTSD.

4.  On June 22, 2000, the veteran submitted a statement 
requesting an increased rating for his PTSD; alleging that 
the disability had become much worse over the last year.

5.  As of June 22, 2000, the veteran's PTSD was productive of 
social and industrial impairment with deficiencies in most 
areas; it is not factually ascertainable that the disability 
was productive of sufficient social and industrial impairment 
to justify a 70 percent rating prior to June 22, 2000.


CONCLUSION OF LAW

An effective date of June 22, 2000, but not earlier, is 
warranted for the assignment of a 70 percent evaluation for 
PTSD on a basis other than clear and unmistakable error.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that as a result of 
the veteran's failure to appeal the March 1999 rating 
decision assigning the initial evaluation of 50 percent for 
PTSD, the March 1999 rating decision is not subject to 
revision in the absence of clear and unmistakable error.  As 
explained above, the matter of entitlement to an earlier 
effective date on the basis of clear and unmistakable error 
is not properly before the Board.

The veteran has not alleged any factual basis for the 
assignment of an effective date of January 15, 1998, for the 
increased rating of 70 percent.  In fact, to the extent that 
the veteran is seeking an effective date of January 15, 1998, 
for the 70 percent rating, the veteran's claim is without 
legal merit and therefore warrants no further development.

With respect to the veteran's claim that the 70 percent 
rating should be effective from January 2, 2001, the Board 
has determined that the evidence and information currently of 
record are sufficient to substantiate this claim and that 
further development of the record to correct any deficiencies 
in the development of the case by the RO would service no 
useful purpose.  

Following the unappealed rating decision of March 1999, the 
veteran was seen at a Vet Center on March 11, 1999, at which 
time he was noted to be under extreme stress.  Although the 
veteran did not submit a statement specifically requesting an 
increased rating for his PTSD until June 2000, in accordance 
with 38 C.F.R. § 3.157, the Board has determined that March 
11, 1999, is the date of receipt of claim for purposes of 
determining the effective date of the 70 percent rating. 

In his June 2000 statement, the veteran alleged that his PTSD 
had become much worse over the last year.  The RO has 
assigned an effective date of December 12, 2001, for the 
increased evaluation of 70 percent on the basis that it was 
initially ascertainable from the results of a VA examination 
on that date that the veteran's PTSD warranted the increased 
rating.  Although the report of this examination does make it 
clear that the increased rating was warranted, following its 
review of all of the medical evidence, the Board is satisfied 
that as of June 22, 2000, the veteran's PTSD was productive 
of social and industrial impairment with deficiencies in most 
areas, as required for a 70 percent evaluation from that 
date.  However, there is nothing in the record from which it 
is factually ascertainable that the disability was 70 percent 
disabling in March 1999 or any other time prior to June 22, 
2000, when the veteran informed VA of the increase in 
severity.  Accordingly, the proper effective date for the 
increase is June 22, 2000.  


(CONTINUED ON NEXT PAGE)


ORDER

An earlier effective date of June 22, 2000, for the 
assignment of a 70 percent rating for PTSD is granted, 
subject to the criteria governing the payment of VA monetary 
benefits.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



